                     Case 3:18-mj-06187-BGS Document 1 Filed 12/07/18 PageID.1 Page 1 of 4

•
                                                      NOT FOR PUBLIC VIEW
    AO 93 (Rev. 11/13) Search and Seizure Warrant



                                               UNITED STATES DISTRICT COURT
                                                                                     forthe
                                                                    Southern District of California

                       In the Matter of the Search of                                  )
                   (Briefly describe the property to be searched                       )
                    or identifY the person by name and address)

          A Pink Motorola Cellular Flip Phone With Evidence Tag
                                                                                       )
                                                                                       )
                                                                                              Case No.
                                                                                                                18MJ6187
                Number 2018250600136501, Line item # 3                                 )
                                                                                       )

                                                      SEARCH AND SEIZURE WARRANT
    To:         Any authorized law enforcement officer
             An application by a federal law enforcement officer or an attorney for the government requests the search
    of the following person or property located in the          Southern            District of               California
    (identifY the person or describe the property to be searched and give its location):

          See Attachment A




            I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
    described above, and that such search will reveal (identifY the person or describe the property to be seized):
          See Attachment B




                YOU ARE COMMANDED to execute this warrant on or before                \ "\...               \-i...-t /18
                                                                                                               (not to exceed 14 days)
           r/   in the daytime 6:00 a.m. to 10:00 p.m. 0 at any time in the day or night because good cause has been established.

            Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
    person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
    property was taken.
            The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
    as required by law and promptly return this warrant and inventory to         Hon. Bernard G. Skomal, U.S. Magistrate Judge
                                                                                                           (United States Magistrate Judge)

         0 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
    § 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
    property, will be searched or seized (check the appropriate box)
         0 for         days (not to exceed 30) 0 until, the facts justifying, the later specific date of


    Date and time issued:          ~'~--/--1-1---1.,...../J,_l
                                                          _ _~1_:~lj_0~~-·11\_,,~·

    City and state:              San Diego, California                                             Hon. Bernard G. Skomal U.S. Magistrate Judge
                                                                                                                 Printed name and title
                Case 3:18-mj-06187-BGS Document 1 Filed 12/07/18 PageID.2 Page 2 of 4

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                    Return
Case No.:                                Date and time warrant executed:         Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                 Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                        Executing officer's signature



                                                                                           Printed name and title
      Case 3:18-mj-06187-BGS Document 1 Filed 12/07/18 PageID.3 Page 3 of 4



                                     ATTACHMENT A
 1

 2 The following property (Target Telephone) to be searched:
 3        Phone Make:          Motorola
 4        Model:               Flip Phone
          Color:               Pirik
 5        Evidence tag:        case #2018250600136501, Line item# 3.
          Further identifiers: the battery in this item is permanently glued into the phone
 6                             and hides any further identifiable numoers

 7 Photographs of the Target Telephone are attached below.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
       Case 3:18-mj-06187-BGS Document 1 Filed 12/07/18 PageID.4 Page 4 of 4



                                      ATTACHMENT B
 1
                                    ITEMS TO BE SEIZED
 2        Authorization to search the cellular/mobile teleRhone described in Attachment
 3 A includes  the search of disks~ memory cards, deleted data, remnant data, slack space,
   and temporary or permanent nles contained on or in the cellular/mobile telephone for
 4 evidence described below. The seizure and search of the cellular/mobile telephone
   shall follow the search methodology described in the attached affidavit submitted in
 5 support of the warrant.

 6       The evidence to be seized from the cellular telephone will be records,
   communications, and data such as emails, text messages, chats and chat logs from
 7 various third-party applications, photographs, audio files, videos, and location data for
 8 the period of June 1, 2018 to September 1, 2018:
 9        a.     tending to identify attempts to import methamphetamine or other federally
1o controlled substances with the intent to distribute them within the United States;
11        b.     tending to identify other accounts, facilities, storage devices, and/or services
12 - such as email addresses, IP addresses, and phone numbers - used to facilitate the
13 importation of methamphetamine or other federally controlled substances with the intent
14 to distribute them within the United States;

15        c.     tending to identify co-conspirators, criminal associates, or others involved in
16 the importation of methamphetamine or other federally controlled substances with the
17 intent to distribute them within the United States;

18        d.     tending to identify travel to or presence at locations involved in the
19 importation of methamphetamine or other federally controlled substances with the intent
20 to distribute them within the United States, including stash houses, load houses, and/or
21 delivery points;
22        e.     tending to identify the user of, or persons with control over or access to, the
23 Target Telephone; and/or
24        f.     tending to place in context, identify the creator or recipient of, or establish the
25 time of creation or receipt of communications, records, or data involved in the activities
26 described above, which are evidence of violations of Title 21, United States Code, §§ 952
27 and 960.
28
